DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed, has been entered. Claims 1-2, 4-20 are pending, identical claims to abandoned US Application No. 16013839. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puria et al (U.S. Publication No. 2009/0097681) in view of  Puria (US Publication No. 200150271609).
	Regarding claims 1-2, 4, 6, 8-11, 13, 18, 20, Puria teaches a hearing apparatus for placement in an ear of a user, the ear having an ear canal, an opening to the ear canal, and a tympanic membrane, the apparatus comprising: an input transducer (820) to receive ambient sound; a support (810) for placement in the ear canal, the support providing a channel to transmit sound when placed in the ear canal; an output transducer assembly  (819) comprising a vibratory structure to contact a vibratory component of the ear (eardrum); and a sound inhibiting structure (830, 840) configured to provide a predetermined amount of sound attenuation and comprising  primary channel to decrease sound transmission, the sound inhibiting structure positioned between the vibratory structure and the input transducer.
	Puria fails to specifically teach the sound inhibiting structure (830, 840) and support (810) with a primary channel comprising a resonance frequency when placed in the ear canal, and wherein the resonance frequency is above a resonance frequency of the ear canal to transmit the high frequency localization cues and inhibit feed. 
 	However, since the claimed invention (Puria, fig. 1B) and prior art invention (Puria; fig. 8B) products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). [See MPEP §§ 2112 - 2112.02]. In this instance, the sound inhibitor (instant application; fig. 1B, 50) is identical or substantially identical to (prior art; fig. 8, 830, 840).  Therefore, the Examiner contends that the anticipation or obviousness is established. 
 	And further, it would have been obvious matter of design choice to allow the hearing apparatus to have a removable part so as to prevent damage to the ear and hearing apparatus from moisture and cerumen buildup in the ear from the occlusion of the ear by the apparatus and since Applicant's has not disclosed that having this removable feature solves any stated problem or is for any particular purpose and it appears that the invention would be capable of removal by the deformable nature of the inhibitor (830, 840) as taught by prior art Puria [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
	Puria fails to teach the sound attenuation within a range from about 1dB to 30 dB.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). [See MPEP §§ 2112 - 2112.02]. In particular, the resistance value (within a range from about 1dB to 30 dB) can be determined used functional calculation to determine the feedback pressure. 
 	And further, it would have been obvious matter of design choice to allow the hearing apparatus to have calculate a value within the range to reduce feedback and since Applicant's has not disclosed that having this calculated value would solve any stated problem or is for any particular purpose and it appears that the invention would be capable of  achieving the value disclosed in the inhibitor (830, 840) Puria as taught Puria (US Publication No. 200150271609) [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].

 	Regarding claim 5, the combination of Puria and Puria ‘609 teaches the apparatus of claim 1, wherein the vibratory structure of the output transducer assembly comprises one or more of a tympanic membrane (fig. 8B-1; OTA, OT, transducer assembly) contacting support, a clip to engage an ossicle, a round window contacting support.
 	Regarding claim 7, the combination of Puria and Puria ‘609 teaches the apparatus of claim 1, wherein the support component comprises a shell (¶0110, support is a structure) configured for placement in the ear canal.

Regarding claim 14, the combination of Puria and Puria ‘609 teaches the hearing apparatus of claim 1, wherein the sound inhibiting structure comprises at least one acoustic resistor (842).  

 	Regarding claim 15, the combination of Puria and Puria ‘609 teaches the hearing apparatus of claim 1, wherein the sound inhibiting structure comprises a plurality of openings (844) formed on the support. 
 
 	Regarding claim 16, the combination of Puria and Puria ‘609 teaches the hearing apparatus of claim 1, wherein the sound inhibiting structure (830, 840) is located on a proximal end of the support (810).  

 	Regarding claim 17, the combination of Puria and Puria ‘609 teaches the hearing apparatus of claim 1, wherein the support is configured to be placed in the ear canal (fig. 8B, ear canal) at a predetermined position.  

 	Regarding claim 18, the combination of Puria and Puria ‘609 inherently teaches the hearing apparatus of claim 1, wherein the predetermined amount of sound attenuation comprises a first frequency response profile of sound transmitted along the ear canal from the ear canal opening to the tympanic membrane and a second frequency response profile of sound transmitted along the ear canal from the tympanic membrane to the ear canal opening, wherein the first and second frequency response profiles are different since the sound is attenuated twice.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314


September 8, 2021

/PHYLESHA DABNEY/
Examiner, Art Unit 2655